Citation Nr: 0312847	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  01-04 600A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to Veterans Mortgage Life Insurance (VMLI).  

(The issues of entitlement to an effective date prior to 
March 2000 for an award of increased special monthly 
compensation benefits payable under the provisions of 
38 U.S.C.A. § 1114(l), (o), (r), (s); entitlement to a 
clothing allowance; entitlement to payment of a grant for 
specially adaptive housing purposes; entitlement to service 
connection for the residuals of a head injury; entitlement to 
service connection for pes planus; entitlement to service 
connection for bilateral tinnitus; and entitlement a rating 
in excess of 10 percent for hepatitis, all for accrued 
benefits purposes, are the subjects of a separate decision) .  


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michael E. Kilcoyne


INTRODUCTION

The appellant is the surviving spouse of the veteran.  The 
veteran served on active military duty from November 1966 to 
December 1969, and he died in May 2000.  

This matter arises from a February 2001 decision by the 
Regional Office and Insurance Center in Philadelphia, 
Pennsylvania, denying the benefit sought on appeal.  The 
matter was perfected for appeal in May 2001, and in March 
2003, the appellant appeared at a hearing conducted by the 
undersigned at the Department of Veterans Affairs (VA) 
regional office (RO) in St. Petersburg, Florida.  The matter 
was subsequently forwarded to the Board of Veterans' Appeals 
in Washington, DC.  

Based on financial hardship, the appellant's appeal has been 
advanced on the Board's docket.


FINDINGS OF FACT

1.  During his lifetime, the veteran was service-connected 
for several disabilities including metastatic lung cancer, 
cancer of the brain, cancer of the left kidney, and for loss 
of use of the left arm and left leg.  

2.  In a March 2000 rating decision, it was determined that 
the veteran was eligible for a specially adapted housing 
grant.  

3.  The veteran died in May 2000.  

4.  Prior to the veteran's death, he had not submitted 
adequate documentation to satisfy certain eligibility 
requirements for a grant of SAH.  

5.  At the time of the veteran's death, VA had not approved a 
specially adaptive housing grant to him.  


CONCLUSION OF LAW

The criteria for eligibility for Veterans Mortgage Life 
Insurance policy have not been met.  38 U.S.C.A. §§ 2101, 
2102, 2106 (West 2002); 38 C.F.R. §§ 36.4402, 36.4405 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board must address the provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to notify and to assist claimants for VA 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326.  However, it does not appear that these changes are 
applicable to claim such as the one decided herein.  Cf. 
Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the 
United States Court of Appeals for Veterans Claims held that 
the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found Title 38, United States Code, Chapter 51 (i.e. the laws 
changed by VCAA).  Similarly, the statute at issue in this 
matter is not found in Chapter 51 (rather, in Chapter 21).  
Indeed, 38 U.S.C.A. § 5103 itself sets forth that this 
subsection does not apply to any application or claim for 
government life insurance benefits.  Moreover, given that the 
award of the benefit at issue turns on the occurrence of 
events long since past, any additional notice to the 
appellant regarding evidence or information necessary to 
substantiate the claim, or attempts at developing new 
additional evidence, would be nothing more than a futile act.  
Accordingly, the Board does not consider the changes in law 
brought about by the VCAA to be applicable here, and that it 
may proceed to a decision on the merits.  

A review of the record in this case establishes that during 
his lifetime, the veteran was service-connected for 
metastatic lung cancer, loss of use of the left leg and left 
arm, cancer of the left kidney, and cancer of the brain, each 
of which was evaluated as 100 percent disabling.  He was also 
service-connected for post traumatic stress disorder, rated 
50 percent disabling; the residuals of a right knee injury, 
rated 20 percent disabling; hepatitis residuals, rated 10 
percent disabling; tinea pedis and tinea cruris, rated 10 
percent disabling; and for malaria and the residuals of a 
right hand fracture, each of which were rated as non-
compensably disabling.  He was awarded a total disability 
rating based on individual unemployability (TDIU) from 
November 1994, until he was granted 100 percent service-
connected disability benefits in February 1998.  He was also 
awarded special monthly compensation benefits.

In a March 2000 rating action, it was determined by the RO 
that the veteran was eligible for a specially adapted housing 
(SAH) grant due to the severity of his service-connected 
disabilities.  In a separate letter to the veteran dated in 
March 2000, he was advised of this determination, but at the 
same time informed that this was "not an approval of a 
grant" to him.  (Emphasis in the original.)  In addition, he 
was cautioned not to make any agreements or incur any debts 
or obligations in connection with a specially adapted home 
until a VA representative had visited him.  The 
representative would provide advice on selecting suitable 
plans and a site that would meet the veteran's needs and VA's 
requirements.  

According to a SAH Initial Interview Report, dated 10 days 
after the rating action which found the veteran eligible for 
a SAH grant, the veteran and the appellant were interviewed 
by a VA SAH agent.  During that interview, a discussion of 
the grant program took place, including contractor selection 
requirements and the submission of plans and required 
exhibits.  The veteran and appellant were also furnished the 
final application form, VA Form 26-4555C, and they were 
informed that their current home (which they apparently owned 
jointly) was not considered a good candidate for remodeling.  
(This conclusion was apparently based on the fact the veteran 
was wheel chair bound, the home was multi-leveled, and 32 
inches above grade, making it difficult to adapt.)  

A record of a telephone conversation dated three days later 
(March 20, 2000) shows that the appellant called VA and 
expressed the veteran's desire to try to come up with a 
suitable plan to remodel his current home, even though it was 
not considered a good candidate by VA for remodeling for 
these purposes.  This record of conversation also indicates 
that the appellant was advised that if the house did not 
qualify for the grant program, VA would not pay for the plans 
and architect fees.  If the grant was made, however, she was 
informed the "plan costs could come out of [the] $43,000 
(not in add[ition] to [the] $43,000).  ($43,000 was the 
maximum amount granted for SAH at that time.)  

A record of telephone conversation dated 5 days before the 
veteran's death (May 11, 2000), reflects the appellant spoke 
to VA as a follow-up to a call she made the day before in 
which she advised that it was not anticipated that the 
veteran would live much longer (2 weeks was the estimate), 
and she sought information on her options regarding the SAH 
grant and VMLI.  The items needed for a SAH grant approval 
were apparently explained to her, and she was also advised 
that grant approval was needed for VMLI.  She was told that 
in the event the veteran died, she would be reimbursed for 
"drawings and title work if grant not approved yet."  

A Record of Contact dated the day before the veteran died 
(May 15, 2000) reflects that the appellant appeared in person 
at VA with a SAH application (VA Form 26-4555c) apparently 
signed by the veteran, and a Veterans Mortgage Life Insurance 
Statement, VA Form 29-8636 which was not signed by the 
veteran, but apparently marked by him with an "X" which 
mark was witnessed by two individuals, neither of whom was 
the appellant.  She asked about VMLI and informed VA's 
representative that the architect was still working on the 
plans.  The representative told her that VA would do 
everything possible to get grant approval, which was needed 
for VMLI.  In fact, the representative proceeded to fax the 
VMLI paperwork to the appropriate office and telephone the 
architect asking that the plans be completed as soon as 
possible.  The representative asked the architect if he knew 
a contractor that could submit a bid from the plans.

The next day, the day the veteran died, and in the hours 
prior to his death which apparently occurred at 7:50 PM, a 
Record of Telephone Conversation reflects that a 
representative from VA called the appellant, and informed her 
that documentation of their home purchase was needed for SAH 
grant purposes.  Specifically, she was asked to send a copy 
of the closing statement generated at the time of the 
purchase of the veteran's home.  

A Record of Telephone Conversation dated the day after the 
veteran's death reflects that in a conversation between the 
VA representative and the appellant, the appellant was 
informed (after condolences were expressed) that VA had not 
received the architect's plans and that as a consequence, the 
SAH grant would not be approved.  She also was advised that 
she had no eligibility for VMLI, since the SAH grant had not 
been approved.  

The appellant continued to pursue entitlement to these 
benefits, and an architectural report regarding remodeling 
the veteran's home (dated in April 2000), was associated with 
the file, together with a copy of a 1997 title insurance 
policy, a monthly mortgage statement, and warranty deed dated 
in 1997 for the property on which adaptations to accommodate 
the veteran had been contemplated.  Also associated with the 
file was a copy of the 1997 mortgage on this property.  By 
their location in the file, and the content of the 
communications between the appellant and the RO, it appears 
these documents were received the day after the veteran died, 
or sometime thereafter.  Indeed, a letter from the appellant 
to a United States Senator, dated 8 days after the veteran's 
death, includes the acknowledgement that "the process of 
filing the architectural plans, securing construction bids 
and performing a title search could not be completed prior to 
[the veteran's death]."  

Thereafter, the matter was forwarded to the Special Adaptive 
Housing Chief at the VA Central Office in Washington, D.C., 
to prepare a response to the appellant's various inquiries.  
In September 2000, the VA Director, Loan Guaranty Service, 
wrote to the appellant with his response.  In that letter, he 
acknowledged that VA had determined it was medically feasible 
for the veteran to reside in a properly adapted home, that 
the veteran's home at the time of his death would have met, 
with substantial adaptations, the veteran's disability-
related needs and SAH program requirements, and that had the 
veteran lived, the grant would have been approved upon 
submission of the required exhibits.  Since those 
requirements were not met, however, the SAH grant was not 
approved, and could not now be approved as the grant was 
personal to the veteran and the objective of the law could 
not be accomplished after his death.  It was determined, 
however, to reimburse the veteran's estate in the amount of 
$250 for the amount spent on design development and 
architectural fees incurred prior to the veteran's death.  
This $250 reimbursement was apparently accomplished in 
November 2000.  

Under applicable criteria, VA is authorized to assist any 
veteran who is entitled to disability compensation for the 
loss of use of one lower extremity together with residuals of 
organic disease or injury, or the loss of use of one upper 
extremity, which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair, in acquiring a 
suitable housing unit with special fixtures or movable 
facilities made necessary by the nature of the veteran's 
disability and necessary land therefore.  38 U.S.C.A. § 2101.  

Furthermore, the United States shall automatically insure any 
eligible veteran who is or has been granted assistance in 
securing a suitable housing unit under chapter 21, of Title 
38 United States Code, against the death of a veteran.  The 
amount of insurance provided a veteran under this section may 
not exceed the lesser of $90,000 or the amount of the loan 
outstanding on the housing unit.  38 U.S.C.A. § 2106.  

The appellant in this case seeks the proceeds of VMLI.  
Recognizing this is contingent on an award of a SAH grant, 
she has also argued her entitlement to that grant.  

In 1995, VA's Office of General Counsel issued a precedent 
opinion in a situation factually similar to the appellant's 
case.  That opinion held that a grant of assistance in 
securing a suitable housing unit is clearly a condition 
precedent to coverage under VMLI, and that a veteran has been 
"granted assistance" within the meaning of 38 U.S.C.A. 
§ 2106, when "VA approves the SAH grant."  VAOGCPREC 4-95.  
It was noted that the administrative act of approval is a 
determination that an award will be made.  Id.  The opinion 
went on to quote Pappalardo v. Brown, 6 Vet. App 63, 65 
(1993), which found that whether a specially adapted housing 
grant had been approved by VA before the veteran's death was 
a factual matter requiring adjudication based upon the 
evidence of record and the applicable law and regulations.  
Thus, as the appellant has observed, the award of VMLI 
proceeds turns on whether the SAH grant had been approved in 
this case.  

In regard to ascertaining whether a grant had been approved, 
the aforementioned General Counsel opinion further observed 
that the statute authorizing VMLI requires that the 
regulations which implement the SAH program:

shall include, but not be limited to, provisions 
requiring findings that (1) it is medically 
feasible for such veteran to reside in the proposed 
housing unit and in the proposed locality; (2) the 
proposed housing unit bears a proper relation to 
the veteran's present and anticipated income and 
expenses; and (3) the nature and condition of the 
proposed housing unit are such as to be suitable to 
the veteran's needs for dwelling purposes.

38 U.S.C.A. § 2101(a).  

Moreover, as authorized by the statute, the implementing 
regulation requires findings on additional eligibility 
factors which are not included in the statute.  With respect 
to adaptation grants as contemplated in this case, 38 C.F.R. 
§ 36.4402(a) provides that no beneficiary shall be eligible 
for assistance for the purpose of reimbursing the veteran for 
the cost of remodeling a dwelling unless a number of 
determinations have been made.  These include that the 
veteran has or will acquire an interest in the housing unit 
which is:
    (i) A fee simple estate, or
    (ii) A leasehold estate, the unexpired term of 
which, including 
renewals at the option of the lessee, is not less than 
50 years, or
    (iii) An interest in a residential unit in a 
cooperative or a condominium type development which in 
the judgment of the Under Secretary for Benefits or the 
Director, Loan Guaranty Service, provides a right of 
occupancy for a period of not less than 50 years, or
    (iv) A beneficial interest in a revocable Family 
Living Trust that ensures that the veteran, or veteran 
and spouse, have an equitable life estate, provided the 
trust arrangement is valid under State law; and 
provided, the title to such estate or interest is or 
shall be such as is acceptable to prudent lending 
institutions, informed buyers, title companies, and 
attorneys, generally, in the community.  

38 C.F.R. § 36.4402(a)(4).  

Another requirement set out in this regulation is that the 
veteran certify on such form as the Secretary shall 
prescribe, that neither the veteran, nor anyone authorized 
to act for the veteran, will refuse to sell or rent, after 
the making of a bona fide offer, or refuse to negotiate for 
the sale or rental of, or otherwise make unavailable or deny 
the dwelling or property acquired by this benefit to any 
person because of race, color, religion, sex, or national 
origin; that the veteran recognizes that any restrictive 
covenant on the property relating to race, color, religion, 
sex, or national origin is illegal and void and any such 
covenant is specifically disclaimed; and that the veteran 
understands that civil action for preventive relief may be 
brought by the Attorney General of the United States in any 
appropriate U.S. District Court against any person 
responsible for a violation of the applicable law.  
38 C.F.R. § 36.4402(a)(5).  

Lastly, § 36.4402 provides that it must be determined 
whether the housing unit for which an adaptation grant is 
sought is located in an area identified by the Federal 
Emergency Management Agency as having special flood hazards 
and in which flood insurance has been made available under 
the National Flood Insurance Act, as amended, and if so, or 
becomes so, it will be covered by flood insurance.  The 
Secretary cannot approve any financial assistance for the 
acquisition or construction of property located in an area 
identified by the Federal Emergency Management Agency as 
having special flood hazards unless the community in which 
such area is situated is then participating in the National 
Flood Insurance Program.  38 C.F.R. § 36.4402(a)(6).  

A separate regulation, 38 C.F.R. § 36.4405, sets forth that 
VA, as a condition precedent to a SAH grant, may require 
submission of such proof of costs and other matters as VA 
may deem necessary.  

As described above, the veteran was apparently contemplating 
adapting his current home to meet his special needs as 
occasioned by his service-connected disabilities.  In regard 
to the approval of the application for the SAH grant to make 
this adaptation possible, VA has already acknowledged in its 
September 2000 letter to the appellant that it was 
considered medically feasible for the veteran to reside in 
the proposed housing unit and in the proposed locality.  
Likewise, from the same September 2000 letter to the 
appellant from the Director of the Loan Guaranty Service, it 
may be reasonably concluded that it was considered that the 
proposed housing unit bore a proper relation to the 
veteran's present and anticipated income and expenses; and 
that the nature and condition of the proposed housing unit 
was such as to be suitable to the veteran's needs for 
dwelling purposes.  Accordingly, it appears the statutory 
requirements for a SAH grant approval were met prior to the 
veteran's death.  

However, with respect to the regulatory requirements for 
such an approval, it appears that all conditions had not 
been met.  That is, adequate documentation had not been 
received by VA showing that all requirements for a grant of 
SAH had been satisfied.  The record of contacts between the 
veteran and/or the appellant and VA's SAH representative 
show that between March and May 2000, the requirements for a 
grant of SAH were explained several times, and efforts were 
made to expedite the approval process.  The Board notes that 
VA's SAH representative did everything possible to assist 
the veteran and the appellant such as telephoning the 
architect to request that the plans be completed as quickly 
as possible.

In particular, the title requirements set out in 
§ 36.4402(a)(4) require documentation as to the veteran's 
interest in the property.  The veteran apparently originally 
acquired the home for which adaptation was contemplated, 
through the assistance of a VA guaranteed loan in 1997.  
That being so, the veteran's original fee simple interest in 
the home would have already been known by VA at the time of 
his SAH grant application.  That information, however, would 
have only been current as of 1997, and any encumbrances that 
may or may not have attached to the property since that time 
would have only been known following a title search.  There 
is no indication in the record that such a search had been 
accomplished prior to the veteran's death, and, indeed, the 
appellant acknowledged as much in her July 2000 letter to 
her United States Senator.  Accordingly, it may not be 
concluded that the veteran's interest in the property at 
issue was determined prior to his death, as would be 
necessary to approve any SAH grant.  

In addition, the record does not show, nor has the appellant 
contended, that the veteran made the necessary 
certifications regarding the veteran's actions with others 
in connection with this property based on race, color, 
religion, sex, or national origin; and his awareness of the 
consequences of any such actions.  

Finally, it is noted that the statute authorizing the 
benefit at issue is worded in such a way that any grant that 
would be approved would be only that amount warranted by the 
particular needs of the veteran, up to a specified limit, 
($43,000 at the time of the initial application).  The 
benefit was not simply a set lump sum award.  Obviously, 
therefore, it would be necessary to have determined the 
specific costs of the contemplated adaptations prior to any 
grant approval.  There is no indication in the record that 
any such costs were known at the time of the veteran's 
death.  In fact, the record shows that the architect had yet 
to complete the plans at the time of the veteran's death, 
which was a condition prerequisite to a contractor 
submitting a bid.  

The Board notes the appellant's argument that the purpose of 
VMLI is to provide mortgage protection life insurance to 
seriously disabled veterans who could not obtain such 
insurance from commercial companies and that awarding her 
the benefit sought in this case would not contravene that 
statutory purpose because the veteran had been unable to 
obtain commercial life insurance.  Even if that is true, the 
fact remains that the law authorizes VMLI only in cases 
where a veteran has been granted SAH.  In this case, 
although the veteran was clearly eligible for a SAH grant, 
such a grant had not been finally approved because all 
regulatory requirements had not been met.  The record shows 
that at all times throughout the SAH grant process, the 
veteran and the appellant were informed of the various 
criteria that had to be satisfied before such a grant could 
be made, and the appellant was also informed in the time 
period prior to the veteran's death that the grant of SAH 
had to be approved before eligibility for VMLI would arise.  

Although the Board is extremely sympathetic to the appellant 
and to her financial plight, the Board is constrained by the 
laws enacted by the United States Congress, the regulations 
adopted by VA to implement those laws, and the opinions of 
VA's Office of General Counsel.  In this case, there is 
simply no legal basis for granting her entitlement to VMLI 
when the facts clearly show that the eligibility 
requirements for a grant of SAH had not been met before the 
veteran's death.



Under the foregoing circumstances, it is the Board's 
conclusion that prior to the veteran's death, the facts of 
this case do not show that the necessary information to 
approve a SAH grant for the veteran were known and that, 
therefore, it may not be concluded the veteran had been 
granted assistance in securing suitable housing under 
Chapter 21, Title 38, United States Code, for purposes of 
entitlement to Veterans Mortgage Life Insurance provided in 
38 U.S.C.A. § 2106.  Accordingly, the appeal is denied.  


ORDER

Eligibility for Veterans' Mortgage Life Insurance is denied. 


	                        
____________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals





